DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, 12, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. 2014/0200406, McMichael et al. 2019/0385025, and Andreiko et al. US2014/0272765.
For claim 1 
Bennett discloses 
an endoscope (22; [0025]; fig 1), comprising: 
an endoscope tube (as similarly interpreted for claim 1 of the application, Bennett’s endoscope tube is the full cylindrical structure to and including the distal tip of the endoscope, i.e. hollow shaft 23 and all the elements to the distal tip, including distal window 99; [0025, 0031]; fig 1, 3A); 
a light source (28; [0025]; fig 1) optically coupled to the endoscope tube to emit light through the endoscope tube towards a distal tip of the endoscope tube; 
a lens (distal window 99; [0031-0033] describes narrow band IR light as the heating light; fig 3A, the distal window is considered part of the endoscope tube such that the distal window is considered proximal to the distal tip of the endoscope tube by being configured at the distal tip, just as the application’s device is) disposed proximate to the distal tip of the endoscope tube to receive the light and structured to absorb at least some of the light when the light includes a heating wavelength, and wherein the lens is optically transparent to a majority of visible light wavelengths; 
a camera (digital camera 73) coupled to the endoscope tube to receive image light through the lens; and 
a controller ([0043] describes the “control system for the light source console 28” which uses the camera to detect fog on the camera to adjust the power level and therefore the temperature of the distal window to reduce the fog) coupled to the light source and the camera, wherein the controller includes logic that when executed by the controller causes the endoscope to perform operations, including: 
receiving, image data from the camera wherein the image data is representative of the image light ([0043]); 
detecting, a presence of the fog on the lens using the image data ([0043]);
in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens by absorption of the at least some of the light to reduce the fog on the lens ([0043]).
Bennet does not disclose 
the above detecting with a machine learning algorithm, i.e. “detecting, with a machine learning algorithm included in the logic of the controller a presence of the fog on the lens using the image data”.  McMichael teaches detecting fog using machine learning [0099-0101].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of McMichael into the invention of Bennet in order to configure “detecting, with a machine learning algorithm included in the logic of the controller a presence of the fog on the lens using the image data” because it automates the process of fog detection, including the ability to train the model to improve performance [0099].
“outputs an indication of a severity of fogging on the lens; and in response to detecting the presence of the fog, adjusting an emission profile of the light source based on the severity of fogging on the lens to heat the lens by absorption of the at least some of the light to reduce the fog on the lens”, in particular activating a fog remediation process that is dependent on the severity of the detected fog.  Andreiko et al. teaches the following deficiency of Bennet: a “control system 1300 adjusts a heating element of a mirror to raise or lower a temperature of the mirror, based on measurements of fogging” [0088].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Andreiko into the invention of modified Bennet which has incorporated machine learning, in order to configure “wherein the machine learning algorithm outputs an indication of a severity of fogging on the lens; and in response to detecting the presence of the fog, adjusting an emission profile of the light source based on the severity of fogging on the lens to heat the lens by absorption of the at least some of the light to reduce the fog on the lens” because it allows variable adjustment of fog control, e.g. via manipulated variable adjustment component 1304 [0088].
For claim 8, Bennett discloses the endoscope of claim 1, wherein the logic causes the emission profile of the light source when the fog is present on the lens to be different than the emission profile of the light source when the fog is not present on the lens ([0043]).
For claim 9 Bennett discloses the endoscope of claim 1, wherein adjusting the emission profile includes adjusting at least one of an intensity of the light, a duty ratio of the light source, or a wavelength of the light emitted by the light source ([0036]).
For claim 11, 
Bennett discloses 
a method of endoscope operation ([0025]), comprising: 
emitting light from a light source (28; [0025]; fig 1) disposed in the endoscope; 
absorbing at least some of the light with a lens disposed proximate to a distal tip of an endoscope tube of the endoscope to receive the light (distal window 99; [0031-0033]; fig 3A) and, wherein the lens is structured to absorb at least some of the light when the light includes a heating wavelength to heat the lens ([0032-0033]); and 
receiving, with the controller, image data from the camera wherein the image data is representative of the image light ([0042-0044]); 
detecting, a presence of the fog on the lens using the image data ([0042-0044]); and
in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens by absorption of the at least some of the light to reduce the fog on the lens ([0042-0045]).
Bennet does not disclose 
the above detecting with a machine learning algorithm, i.e. “detecting, with a machine learning algorithm included in the logic of the controller a presence of the fog on the lens using the image data”.  McMichael teaches detecting fog using machine learning [0099-0101].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of McMichael into the invention of Bennet in order to configure “detecting, with a machine learning algorithm included in the logic of the controller a presence of the fog on the lens using the image data” because it automates the process of fog detection, including the ability to train the model to improve performance [0099].
“outputs an indication of a severity of fogging on the lens; and in response to detecting the presence of the fog, adjusting an emission profile of the light source based on the severity of fogging on the lens to heat the lens by absorption of the at least some of the light to reduce the fog on the lens”, in particular activating a fog remediation process that is dependent on the severity of the detected fog.  Andreiko et al. teaches the following deficiency of Bennet: a “control system 1300 adjusts a heating element of a mirror to raise or lower a temperature of the mirror, based on measurements of fogging” [0088].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Andreiko into the invention of modified Bennet which has incorporated machine learning, in order to configure “wherein the machine learning algorithm outputs an indication of a severity of fogging on the lens; and in response to detecting the presence of the fog, adjusting an emission profile of the light source based on the severity of fogging on the lens to heat the lens by absorption of the at least some of the light to reduce the fog on the lens” because it allows variable adjustment of fog control, e.g. via manipulated variable adjustment component 1304 [0088].
For claim 12, Bennett discloses the method of claim 11, wherein absorbing the at least some of the light includes absorbing a non-visible portion of the light, and passing a majority of visible light wavelengths through the lens ([0031-0033]).
For claim 19, Bennett discloses the method of claim 11, wherein adjusting the emission profile includes adjusting at least one of an intensity of the light, a duty ratio of the light source, or a wavelength of the light emitted by the light source ([0036], claim 36).
For claim 21, modified Bennet discloses the endoscope of claim 1, wherein the machine learning algorithm included in the logic is a neural network (McMichael: [0020]).
For claim 22, modified Bennet discloses the endoscope of claim 1, wherein the machine learning algorithm is trained to detect the fog with a first set of images devoid of fog and a second set of images inclusive of fog (McMichael: [0101] describes training with datasets being associated with expected output values, i.e. known image results also described as “ground truth”).
Claims 2-5, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, McMichael, and Andreiko as applied to claim 1 above, and further in view of Mandzy et al. 2009/0202714.
For claim 2, Bennett discloses the endoscope of claim 1, wherein the lens is structured to absorb a non-visible portion of the light, and wherein the lens is optically transparent to a majority of visible wavelengths ([0032-0033]).  
Bennet does not disclose the endoscope of claim 1, wherein the lens includes at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods to structure the lens to absorb the at least some of the light, wherein the at least some of the light is a non-visible portion of the light.  Mandzy teaches metal oxide nanoparticles for anti-fogging coatings on glass surfaces [0021].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Mandzy into the invention of Bennett in order to configure “wherein the lens includes at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods to structure the lens to absorb the at least some of the light, wherein the at least some of the light is a non-visible portion of the light” because it provides a specific example to a configuration to which Bennett discloses to facilitate defogging on surfaces requiring high optical efficiencies [0021].
For claim 3, Bennett does not disclose the “endoscope of claim 1, wherein the lens includes a film disposed on the lens, and the film is structured to absorb the at least some of the light for heating the lens”.  Mandzy teaches metal oxide nanoparticles for anti-fogging coatings on glass surfaces [0021].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Mandzy into the invention of Bennett in order to configure “endoscope of claim 1, wherein the lens includes a film disposed on the lens, and the film is structured to absorb the at least some of the light for heating the lens” because it provides a specific example to a configuration to which Bennett discloses to facilitate defogging on surfaces requiring high optical efficiencies [0021].
 For claim 4, modified Bennett discloses wherein the film is disposed on a side of the lens proximate to the light source (Mandzy: [0021] describes coating for surfaces requiring high optical efficiencies).
For claim 5, modified Bennett discloses wherein the film includes at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods to structure the lens to absorb the at least some of the light (Mandzy: [0021]).
For claim 13, Bennett does not disclose “wherein absorbing the at least some of the light includes using a film disposed on the lens, and the film is structured to absorb the at least some of the light for heating the lens”.  Mandzy teaches metal oxide nanoparticles for anti-fogging coatings on glass surfaces [0021].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Mandzy into the invention of Bennett in order to configure “endoscope of claim 1, wherein the lens includes a film disposed on the lens, and the film is structured to absorb the at least some of the light for heating the lens” because it provides a specific example to a configuration to which Bennett discloses to facilitate defogging on surfaces requiring high optical efficiencies [0021].
For claim 14, modified Bennett discloses the method of claim 13, wherein emitting the light from the light source includes transmitting at least a portion of the light from the light source through the film and then through the lens (Mandzy: [0021] describes anti-fog coating on high optical efficiency surfaces in the context of Bennet).
For claim 15, modified Bennett discloses the method of claim 13, wherein absorbing the at least some of the light includes using at least one of metal nanoparticles, metal nanorods, metal-dielectric nanoparticles, or metal-dielectric nanorods sized to absorb the at least some of the light (Mandzy [0021]).
Claim 10, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett, McMichael, and Andreiko as applied to claim 1 above, and further in view of Karasawa et al. 5,575,756.
For claim 10, Bennett does not disclose the endoscope of claim 1, wherein the lens includes sapphire.  Karasawa teaches sapphire for transparent members such as cover glasses (34:12).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Karasawa into the invention of Bennett in order to configure wherein the lens includes sapphire because it provides a transparent alternative for anti-fogging surfaces (34:11-12).
For claim 18, modified Bennett discloses the method of claim 11, wherein the emission profile of the light source when the fog is present on the lens is different than the emission profile of the light source when the fog is not present on the lens ([0043]).
For claim 20, Bennett does not disclose the method of claim 11, wherein emitting the light includes transmitting at least some of the light through sapphire.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Karasawa into the invention of Bennett in order to configure wherein the lens includes sapphire because it provides a transparent alternative for anti-fogging surfaces (34:11-12).
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope comprising, inter alia, “wherein the controller includes additional logic that when executed by the controller causes the endoscope to perform further operations, including: detecting edges of a scene included in the image data; estimating a modulation transfer function (MTF) of the endoscope based on the edges; and outputting a second variable related to the MTF and representative of the severity of the fog based on a change in the MTF”.
Bennett discloses an endoscope (22; [0025]; fig 1), comprising: an endoscope tube (as similarly interpreted for claim 1 of the application, Bennett’s endoscope tube is the full cylindrical structure to and including the distal tip of the endoscope, i.e. hollow shaft 23 and all the elements to the distal tip, including distal window 99; [0025, 0031]; fig 1, 3A); a light source (28; [0025]; fig 1) optically coupled to the endoscope tube to emit light through the endoscope tube towards a distal tip of the endoscope tube; a lens (distal window 99; [0031-0033] describes narrow band IR light as the heating light; fig 3A, the distal window is considered part of the endoscope tube such that the distal window is considered proximal to the distal tip of the endoscope tube by being configured at the distal tip, just as the application’s device is) disposed proximate to the distal tip of the endoscope tube to receive the light and structured to absorb at least some of the light when the light includes a heating wavelength, and wherein the lens is optically transparent to a majority of visible light wavelengths; a camera (digital camera 73) coupled to the endoscope tube to receive image light through the lens; and a controller ([0043] describes the “control system for the light source console 28” which uses the camera to detect fog on the camera to adjust the power level and therefore the temperature of the distal window to reduce the fog) coupled to the light source and the camera, wherein the controller includes logic that when executed by the controller causes the endoscope to perform operations, including: receiving, with the controller, image data from the camera wherein the image data is representative of the image light ([0042-0044]); detecting, a presence of the fog on the lens using the image data ([0042-0044]); in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens by absorption of the at least some of the light to reduce the fog on the lens ([0042-0045]).  However, Bennet does not teach “wherein the controller includes additional logic that when executed by the controller causes the endoscope to perform further operations, including: detecting edges of a scene included in the image data; estimating a modulation transfer function (MTF) of the endoscope based on the edges; and outputting a second variable related to the MTF and representative of the severity of the fog based on a change in the MTF”, therefore Bennet does not meet all of the limitations of the currently pending claim.
Claim 24 is allowable.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either singly or in combination the claimed endoscope comprising, inter alia, “estimating a modulation transfer function (MTF) of the endoscope based on the edges; outputting a variable related to the MTF representative of a severity of the fog based on a change in the MTF; and in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens by absorption of the at least some of the light to reduce the fog on the lens.”.
Bennett discloses an endoscope (22; [0025]; fig 1), comprising: an endoscope tube (as similarly interpreted for claim 1 of the application, Bennett’s endoscope tube is the full cylindrical structure to and including the distal tip of the endoscope, i.e. hollow shaft 23 and all the elements to the distal tip, including distal window 99; [0025, 0031]; fig 1, 3A); a light source (28; [0025]; fig 1) optically coupled to the endoscope tube to emit light through the endoscope tube towards a distal tip of the endoscope tube; a lens (distal window 99; [0031-0033] describes narrow band IR light as the heating light; fig 3A, the distal window is considered part of the endoscope tube such that the distal window is considered proximal to the distal tip of the endoscope tube by being configured at the distal tip, just as the application’s device is) disposed proximate to the distal tip of the endoscope tube to receive the light and structured to absorb at least some of the light when the light includes a heating wavelength, and wherein the lens is optically transparent to a majority of visible light wavelengths; a camera (digital camera 73) coupled to the endoscope tube to receive image light through the lens; and a controller ([0043] describes the “control system for the light source console 28” which uses the camera to detect fog on the camera to adjust the power level and therefore the temperature of the distal window to reduce the fog) coupled to the light source and the camera, wherein the controller includes logic that when executed by the controller causes the endoscope to perform operations, including: receiving, with the controller, image data from the camera wherein the image data is representative of the image light ([0042-0044]); detecting, a presence of the fog on the lens using the image data ([0042-0044]); in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens by absorption of the at least some of the light to reduce the fog on the lens ([0042-0045]).  However, Bennet does not teach “estimating a modulation transfer function (MTF) of the endoscope based on the edges; outputting a variable related to the MTF representative of a severity of the fog based on a change in the MTF; and in response to detecting the presence of the fog, adjusting an emission profile of the light source to heat the lens by absorption of the at least some of the light to reduce the fog on the lens”, therefore Bennet does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive.
Applicant’s argument on page 11 to references McMichael and Andreiko amount to piecemeal analysis of references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues on page 12 that it is unclear how the combination of the references McMichael and Andreiko would be made, i.e. how to “modify the machine learned algorithm of McMichael based on Andreiko”.  It is unclear why applicant has termed McMichael’s process as a machine “learned” algorithm.  In doing so applicant appears to be implying a past tense and static algorithm and incapable of further dynamic adjustment and future learning.  This is not the case.  McMichael’s algorithm is clearly a dynamic and adjustable machine learning algorithm (e.g. [0025]).  As such, the algorithm, by definition is capable of incorporating new information and learning new aspects to modify itself and how it processes information.  This new aspect, i.e. detecting fogging severity, is clearly taught by Andreiko as cited in the rejection above.  Measuring the severity of the fogging is directly applicable and relevant to the problem at hand, which is to reduce fogging on a lens.  As such, the combination is clear.
Applicant provides another argument as to the pertinence of the cited reference, i.e. asserting that the references are non-analogous art.  The problem to be solved is the defogging of a lens.  As such, all the cited references provide solutions for this very problem.  The details are applicable to any lens that can get fogged.  There is no special technical hurdle or barrier to apply these techniques to any lens capable of getting fogged.  Applicant errantly states the problem as “mitigating fog on a lens of an endoscope” (applicant’s emphasis).  Applying the steps to an endoscope is merely intended use.  To take applicant’s logic further, one could assert that the “problem” is to mitigate the fog on a lens of an endoscope within the stomach during a bariatric procedure provided with trocars and that the steps laid out would only be effective in this narrow intended use.  This is incorrect.  These steps apply across a variety of uses, any of which involve lenses getting fogged, and therefore make the references relevant as disclosure of both the problem and the solution.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/Examiner, Art Unit 3795          

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795